ICJ_131_ConstructionWallOPT_UNGA_NA_2004-07-09_ADV_01_NA_05_EN.txt. 240

DECLARATION OF JUDGE BUERGENTHAL

1. Since I believe that the Court should have exercised its discretion
and declined to render the requested advisory opinion, I dissent from its
decision to hear the case. My negative votes with regard to the remaining
items of the dispositif should not be seen as reflecting my view that the
construction of the wall by Israel on the Occupied Palestinian Territory
does not raise serious questions as a matter of international law. I believe
it does, and there is much in the Opinion with which I agree. However, I
am compelled to vote against the Court’s findings on the merits because
the Court did not have before it the requisite factual bases for its sweep-
ing findings; it should therefore have declined to hear the case. In reach-
ing this conclusion, I am guided by what the Court said in Western
Sahara, where it emphasized that the critical question in determining
whether or not to exercise its discretion in acting on an advisory opinion
request is

“whether the Court has before it sufficient information and evidence
to enable it to arrive at a judicial conclusion upon any disputed
questions of fact the determination of which is necessary for it to
give an opinion in conditions compatible with its judicial character”
(Western Sahara, Advisory Opinion, 1 C.J. Reports 1975, pp. 28-29,
para. 46).

In my view, the absence in this case of the requisite information and evi-
dence vitiates the Court’s findings on the merits.

2. I share the Court’s conclusion that international humanitarian law,
including the Fourth Geneva Convention, and international human rights
law are applicable to the Occupied Palestinian Territory and must there
be faithfully complied with by Israel. I accept that the wall is causing
deplorable suffering to many Palestinians living in that territory. In this
connection, I agree that the means used to defend against terrorism must
conform to all applicable rules of international law and that a State
which is the victim of terrorism may not defend itself against this scourge
by resorting to measures international law prohibits.

3. It may well be, and I am prepared to assume it, that on a thorough
analysis of all relevant facts, a finding could well be made that some or
even all segments of the wall being constructed by Israel on the Occupied
Palestinian Territory violate international law (see para. 10 below). But
to reach that conclusion with regard to the wall as a whole without

108
241 CONSTRUCTION OF A WALL (DECL. BUERGENTHAL)

having before it or seeking to ascertain all relevant facts bearing directly
on issues of Israel’s legitimate right of self-defence, military necessity
and security needs, given the repeated deadly terrorist attacks in and upon
Israel proper coming from the Occupied Palestinian Territory to which
Israel has been and continues to be subjected, cannot be justified as a
matter of law. The nature of these cross-Green Line attacks and their
impact on Israel and its population are never really seriously examined
by the Court, and the dossier provided the Court by the United Nations
on which the Court to a large extent bases its findings barely touches on
that subject. I am not suggesting that such an examination would relieve
Israel of the charge that the wall it is building violates international law,
either in whole or in part, only that without this examination the findings
made are not legally well founded. In my view, the humanitarian needs of
the Palestinian people would have been better served had the Court taken
these considerations into account, for that would have given the Opinion
the credibility I believe it lacks.

4. This is true with regard to the Court’s sweeping conclusion that the
wall as a whole, to the extent that it is constructed on the Occupied
Palestinian Territory, violates international humanitarian law and inter-
national human rights law. It is equally true with regard to the finding
that the construction of the wall “severely impedes the exercise by the
Palestinian people of its right to self-determination, and is therefore a
breach of Israel’s obligation to respect that right” (para. 122). I accept
that the Palestinian people have the right to self-determination and that
it is entitled to be fully protected. But assuming without necessarily
agreeing that this right is relevant to the case before us and that it is
being violated, Israel’s right to self-defence, if applicable and legitimately
invoked, would nevertheless have to preclude any wrongfulness in this
regard. See Article 21 of the International Law Commission’s Articles
on Responsibility of States for Internationally Wrongful Acts, which
declares: “The wrongfulness of an act of a State is precluded if the act
constitutes a lawful measure of self-defence taken in conformity with
the Charter of the United Nations.”

5. Whether Israel’s right of self-defence is in play in the instant case
depends, in my opinion, on an examination of the nature and scope of
the deadly terrorist attacks to which Israel proper is being subjected from
across the Green Line and the extent to which the construction of the
wall, in whole or in part, is a necessary and proportionate response to
these attacks. As a matter of law, it is not inconceivable to me that some
segments of the wall being constructed on Palestinian territory meet that
test and that others do not. But to reach a conclusion either way, one has
to examine the facts bearing on that issue with regard to the specific

109
242 CONSTRUCTION OF A WALL (DECL. BUERGENTHAL)

segments of the wall, their defensive needs and related topographical
considerations.

Since these facts are not before the Court, it is compelled to adopt the
to me legally dubious conclusion that the right of legitimate or inherent
self-defence is not applicable in the present case. The Court puts the
matter as follows:

“Article 51 of the Charter . . . recognizes the existence of an
inherent right of self-defence in the case of armed attack by one
State against another State. However, Israel does not claim that the
attacks against it are imputable to a foreign State.

The Court also notes that Israel exercises control in the Occupied
Palestinian Territory and that, as Israel itself states, the threat which
it regards as justifying the construction of the wall originates within,
and not outside, that territory. The situation is thus different from
that contemplated by Security Council resolutions 1368 (2001) and
1373 (2001), and therefore Israel could not in any event invoke those
resolutions in support of its claim to be exercising a right of self-
defence.

Consequently, the Court concludes that Article 51 of the Charter
has no relevance in this case.” (Para. 139.)

6. There are two principal problems with this conclusion. The first is
that the United Nations Charter, in affirming the inherent right of self-
defence, does not make its exercise dependent upon an armed attack
by another State, leaving aside for the moment the question whether
Palestine, for purposes of this case, should not be and is not in fact being
assimilated by the Court to a State. Article 51 of the Charter provides
that “Nothing in the present Charter shall impair the inherent right of
individual or collective self-defence if an armed attack occurs against a
Member of the United Nations . . .”. Moreover, in the resolutions cited
by the Court, the Security Council has made clear that “international
terrorism constitutes a threat to international peace and security” while
“reaffirming the inherent right of individual or collective self-defence as
recognized by the Charter of the United Nations as reiterated in resolu-
tion 1368 (2001)” (Security Council resolution 1373 (2001)). In its reso-
lution 1368 (2001), adopted only one day after the 11 September 2001
attacks on the United States, the Security Council invokes the right of
self-defence in calling on the international community to combat terror-
ism. In neither of these resolutions did the Security Council limit their
application to terrorist attacks by State actors only, nor was an assump-
tion to that effect implicit in these resolutions. In fact, the contrary
appears to have been the case. (See Thomas Franck, “Terrorism and the
Right of Self-Defense”, American Journal of International Law, Vol. 95,
2001, pp. 839-840.)

110
243 CONSTRUCTION OF A WALL (DECL. BUERGENTHAL)

Second, Israel claims that it has a right to defend itself against terrorist
attacks to which it is subjected on its territory from across the Green Line
and that in doing so it is exercising its inherent right of self-defence. In
assessing the legitimacy of this claim, it is irrelevant that Israel is alleged
to exercise control in the Occupied Palestinian Territory — whatever the
concept of “control” means given the attacks Israel is subjected from that
territory — or that the attacks do not originate from outside the terri-
tory. For to the extent that the Green Line is accepted by the Court as
delimiting the dividing line between Israel and the Occupied Palestinian
Territory, to that extent the territory from which the attacks originate is
not part of Israel proper. Attacks on Israel coming from across that line
must therefore permit Israel to exercise its right of self-defence against
such attacks, provided the measures it takes are otherwise consistent with
the legitimate exercise of that right. To make that judgment, that is, to
determine whether or not the construction of the wall, in whole or in
part, by Israel meets that test, all relevant facts bearing on issues of neces-
sity and proportionality must be analysed. The Court’s formalistic
approach to the right of self-defence enables it to avoid addressing the
very issues that are at the heart of this case.

7. In summarizing its finding that the wall violates international
humanitarian law and international human rights law, the Court has the
following to say:

“To sum up, the Court, from the material available to it, is not
convinced that the specific course Israel has chosen for the wall was
necessary to attain its security objectives. The wall, along the route
chosen, and its associated régime gravely infringe a number of rights
of Palestinians residing in the territory occupied by Israel, and the
infringements resulting from that route cannot be justified by mili-
tary exigencies or by the requirements of national security or public
order. The construction of such a wall accordingly constitutes
breaches by Israel of various of its obligations under the applicable
international humanitarian law and human rights instruments.”
(Para. 137.)

The Court supports this conclusion with extensive quotations of the rele-
vant legal provisions and with evidence that relates to the suffering the
wall has caused along some parts of its route. But in reaching this con-
clusion, the Court fails to address any facts or evidence specifically rebut-
ting Israel’s claim of military exigencies or requirements of national secu-
rity. It is true that in dealing with this subject the Court asserts that it
draws on the factual summaries provided by the United Nations Secre-
tary-General as well as some other United Nations reports. It is equally
true, however, that the Court barely addresses the summaries of Israel’s
position on this subject that are attached to the Secretary-General’s
report and which contradict or cast doubt on the material the Court

111
244 CONSTRUCTION OF A WALL (DECL. BUERGENTHAL)

claims to rely on. Instead, all we have from the Court is a description of
the harm the wall is causing and a discussion of various provisions of
international humanitarian law and human rights instruments followed
by the conclusion that this law has been violated. Lacking is an exami-
nation of the facts that might show why the alleged defences of military
exigencies, national security or public order are not applicable to the wall
as a whole or to the individual segments of its route. The Court says that
it “is not convinced” but it fails to demonstrate why it is not convinced,
and that is why these conclusions are not convincing.

8. It is true that some international humanitarian law provisions the
Court cites admit of no exceptions based on military exigencies. Thus,
Article 46 of the Hague Rules provides that private property must be
respected and may not be confiscated. In the Summary of the legal posi-
tion of the Government of Israel, Annex I to the report of the United
Nations Secretary-General (A/ES-10/248, p. 8), the Secretary-General
reports Israel’s position on this subject in part as follows:

“The Government of Israel argues: there is no change in owner-
ship of the land; compensation is available for use of land, crop yield
or damage to the land; residents can petition the Supreme Court to
halt or alter construction and there is no change in resident status.”

The Court fails to address these arguments. While these Israeli sub-
missions are not necessarily determinative of the matter, they should
have been dealt with by the Court and related to Israel’s further claim
that the wall is a temporary structure, which the Court takes note of as
an “assurance given by Israel” (para. 121).

9. Paragraph 6 of Article 49 of the Fourth Geneva Convention also
does not admit for exceptions on grounds of military or security exigen-
cies. It provides that “the Occupying Power shall not deport or transfer
parts of its own civilian population into the territory it occupies”. Ï agree
that this provision applies to the Israeli settlements in the West Bank and
that their existence violates Article 49, paragraph 6. It follows that the
segments of the wall being built by Israel to protect the settlements are
ipso facto in violation of international humanitarian law. Moreover,
given the demonstrable great hardship to which the affected Palestinian
population is being subjected in and around the enclaves created by those
segments of the wall, I seriously doubt that the wall would here satisfy
the proportionality requirement to qualify as a legitimate measure of
self-defence.

112
245 CONSTRUCTION OF A WALL (DECL. BUERGENTHAL)

10. A final word is in order regarding my position that the Court
should have declined, in the exercise of its discretion, to hear this case. In
this connection, it could be argued that the Court lacked many relevant
facts bearing on Israel’s construction of the wall because Israel failed to
present them, and that the Court was therefore justified in relying almost
exclusively on the United Nations reports submitted to it. This proposi-
tion would be valid if, instead of dealing with an advisory opinion
request, the Court had before it a contentious case where each party has
the burden of proving its claims. But that is not the rule applicable to
advisory opinion proceedings which have no parties. Once the Court
recognized that Israel’s consent to these proceedings was not necessary
since the case was not brought against it and Israel was not a party to it,
Israel had no legal obligation to participate in these proceedings or to
adduce evidence supporting its claim regarding the legality of the wall.
While I have my own views on whether it was wise for Israel not to pro-
duce the requisite information, this is not an issue for me to decide.
The fact remains that it did not have that obligation. The Court may
therefore not draw any adverse evidentiary conclusions from Israel’s
failure to supply it or assume, without itself fully enquiring into the
matter, that the information and evidence before it is sufficient to
support each and every one of its sweeping legal conclusions.

(Signed) Thomas BUERGENTHAL.

113
